FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2872
                 _____________________________

TERRENCE BOATMAN,

    Appellant,

    v.

THOMAS “TOMMY” HARDEE, in
his official capacity as the
Supervisor of Elections for
Madison County, Florida and
SUSIE BISHOP WILLIAMSON, an
individual and candidate for the
office of member of the School
Board of Madison County,
Florida, for District 1,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

                        August 23, 2018


WOLF, J.

    Appellant, Terrence Boatman, challenges an emergency
declaratory judgment finding he did not properly qualify as a
candidate for election to the school board in Madison County
because he paid his qualifying fee using a cashier’s check
purchased with funds from his campaign account rather than a
check drawn upon his campaign account. We find section
105.031(5)(a)1., Florida Statutes (2017), is unambiguous and
required a check drawn upon his campaign account. Thus, we
affirm.

                              FACTS

    Appellee Thomas “Tommy” Hardee, who is the Supervisor of
Elections for Madison County, filed a complaint for emergency
declaratory relief against appellant and Susie Bishop Williamson,
both of whom sought to run for the office of member of the School
Board of Madison County. The supervisor sought a declaratory
judgment as to whether appellant’s decision to pay his qualifying
fee using a cashier’s check disqualified him because it did not
meet the statutory requirement of a “check drawn upon the
candidate’s campaign account.” § 105.031(5)(a)1., Fla. Stat. The
supervisor attached a copy of the check:




     The trial court conducted an evidentiary hearing. Appellant
testified he purchased the cashier’s check with funds drawn from
his campaign account. He did so because his campaign account
was relatively new and he did not want to pay with a “starter
check.” He turned in the cashier’s check with his qualifying
papers several days before the filing deadline because he was
going on a cruise. He stated he was given a “high degree of
certainty” by the deputy supervisor of elections who accepted his
papers that he had met all of the requirements.

     While appellant was on the cruise, the supervisor of elections
notified appellant that he needed to submit a check from the

                                2
campaign account. However, appellant stated that was not
possible because he was the only person designated to write
checks on the campaign account. At the supervisor’s request,
appellant had someone submit a personal check, though
appellant knew that would not be sufficient. Thereafter,
appellant’s status on the supervisor of elections’ website briefly
reflected that he was “qualified,” but then his status changed
back to “filed.” The supervisor of elections told appellant he
changed the status because he never should have qualified him
as a candidate. When appellant returned from the trip, the
qualifying period had ended. Regardless, at the supervisor’s
request, he brought a check from the campaign account.

     The supervisor submitted into evidence an affidavit from the
deputy supervisor who accepted appellant’s qualifying papers.
She stated she “briefly reviewed” appellant’s papers when she
time-stamped them. Appellant stated he was going on vacation
and asked “if there was anything else that he needed to turn in
for qualifying.” She responded, “no.”

     The supervisor’s counsel agreed that appellant did
everything he needed to do to qualify except submit a check from
the campaign account. He did not dispute appellant’s claim that
he purchased the cashier’s check with funds from the campaign
account. However, the supervisor argued appellant did not satisfy
section 105.031(5)(a)1., Florida Statutes, which requires a
candidate for the school board to submit a “check drawn upon the
candidate’s campaign account,” and only permits the candidate to
use a cashier’s check “[i]f a candidate’s check is returned by the
bank for any reason,” which was not the case here. Because the
statute set a bright line rule for paying the filing fee, he argued
strict compliance was required.

    Appellant conceded a “cashier’s check, by definition, is a
check drawn on bank funds,” not upon his campaign account.
However, he argued that because he purchased the cashier’s
check with funds from the campaign account, the check was
technically funded through his campaign account. He further
reasoned that if a cashier’s check was an acceptable form of
payment after a candidate issued a bad check that was returned


                                3
by the bank, a cashier’s check should be an acceptable form of
payment at the outset.

     The trial court orally found appellant failed to qualify
because strict compliance with the statute was required, noting
this statute was based on the need to keep a clear paper trail for
contributions and expenditures of campaign funds.

     The trial court entered a final declaratory judgment finding
appellant failed to qualify as a candidate. The court made factual
findings consistent with appellant’s testimony, including that the
cashier’s check was purchased with funds from the campaign
account, and that the deputy supervisor told him he did not need
to turn in anything else to qualify. Regardless, the court found
the qualifying fee was an express statutory requirement, not a
mere technical requirement; thus, “substantial compliance” was
not enough. The court also found responsibility to comply with
the qualifying requirements lies with the candidate, not the
supervisor of elections. A cashier’s check by definition is drawn
from the bank’s funds. Thus, it does not meet the requirement of
a check drawn upon the campaign account. As such, the court
found appellant failed to qualify and instructed that appellant’s
name not appear on the ballot for the primary race to be
conducted on August 28, 2018.

                            ANALYSIS

     Appellant argues section 105.031(5)(a)1. is ambiguous as to
whether a candidate may submit a cashier’s check without first
submitting a check drawn upon the campaign account. Thus, he
asserts his cashier’s check substantially complied with the
statute, and the trial court’s interpretation of the statute
requiring hypersensitive compliance led to an absurd result. He
also argues that barriers to qualification should be construed in
favor of ballot access, and he reasonably relied on the deputy
supervisor’s assurance that his application was sufficient. The
supervisor of elections disagrees and also argues the trial court
correctly found that a cashier’s check is not a check drawn upon
the campaign account.

    We find the statute is unambiguous and its plain language
should be applied here. Thus, we affirm and specifically address
                                4
appellant’s arguments regarding the doctrines of substantial
compliance and absurd result.

                        I. Pertinent Statutes

     Questions of statutory interpretation are subject to de novo
review. Borden v. E.-European Ins. Co., 921 So. 2d 587, 591 (Fla.
2006).

    Because appellant seeks to run for the office of school board
member, the operative statute in this case is section
105.031(5)(a)1.:

    (5) Items required to be filed.--

    (a) In order for a candidate for judicial office or the office
    of school board member to be qualified, the following
    items must be received by the filing officer by the end of
    the qualifying period:

    1. Except for candidates for retention to judicial office, a
    properly executed check drawn upon the candidate’s
    campaign account in an amount not less than the fee
    required by subsection (3) or, in lieu thereof, the copy of
    the notice of obtaining ballot position pursuant to s.
    105.035. If a candidate’s check is returned by the bank
    for any reason, the filing officer shall immediately notify
    the candidate and the candidate shall, the end of
    qualifying notwithstanding, have 48 hours from the time
    such notification is received, excluding Saturdays,
    Sundays, and legal holidays, to pay the fee with a
    cashier’s check purchased from funds of the campaign
    account. Failure to pay the fee as provided in this
    subparagraph shall disqualify the candidate.

§ 105.031(5)(a)1., Fla. Stat. (2017) (emphasis added).

     Appellant notes that while there is not an abundance of case
law interpreting section 105.031(5)(a)1., there is more case law
interpreting section 99.061(7)(a)1., Florida Statutes, which
applies broadly to filing fees for candidates for federal, state,
district, or county offices other than judicial or school board
member. § 99.061(1)-(3), Fla. Stat. This statute includes nearly
                                  5
identical language as section 105.031 with regards to payment of
the qualifying fee:

    (7)(a) In order for a candidate to be qualified, the
    following items must be received by the filing officer by
    the end of the qualifying period:

    1. A properly executed check drawn upon the candidate’s
    campaign account in an amount not less than the fee
    required by s. 99.092 or, in lieu thereof, as applicable,
    the copy of the notice of obtaining ballot position
    pursuant to s. 99.095. The filing fee for a special district
    candidate is not required to be drawn upon the
    candidate's campaign account. If a candidate’s check is
    returned by the bank for any reason, the filing officer
    shall immediately notify the candidate and the
    candidate shall, the end of qualifying notwithstanding,
    have 48 hours from the time such notification is
    received, excluding Saturdays, Sundays, and legal
    holidays, to pay the fee with a cashier’s check purchased
    from funds of the campaign account. Failure to pay the
    fee as provided in this subparagraph shall disqualify the
    candidate.

§ 99.061(7)(a)1., Fla. Stat. (2010) 1 (emphasis added).

         II. Whether section 105.031(5)(a)1. is Ambiguous

    “When the language of the statute is clear and unambiguous
and conveys a clear and definite meaning, there is no occasion for
resorting to the rules of statutory interpretation and
construction; the statute must be given its plain and obvious
meaning.” Clines v. State, 912 So. 2d 550, 555-56 (Fla. 2005)


    1 We refer to the 2010 version of this statute because it was
revived by operation of law when the supreme court determined
the more recent version of this statute passed in 2011 was
unconstitutional. See Wright v. City of Miami Gardens, 200 So. 3d
765 (Fla. 2016).



                                 6
(quoting A.R. Douglass, Inc. v. McRainey, 137 So. 157, 159
(1931)). “When necessary, the plain and ordinary meaning of
words can be ascertained by reference to a dictionary.” Reform
Party of Fla. v. Black, 885 So. 2d 303, 312 (Fla. 2004) (quoting
Nehme v. Smithkline Beecham Clinical Labs., Inc., 863 So. 2d
201, 204–05 (Fla. 2003)).

     Appellant argues “ambiguity exists as to whether it is
permissible to pay the qualifying fee with a cashier’s check
purchased with campaign account funds without first attempting
to pay with a check drawn upon the campaign account.” 2

     We find section 105.031(5)(a)1. clearly sets forth a process. It
requires that a candidate “must” submit “by the end of the
qualifying period” a “check drawn upon the candidate’s campaign
account.” § 105.031(5)(a)1., Fla. Stat. Then, only “[i]f a
candidate’s check is returned by the bank,” the filing officer “shall
immediately notify the candidate” of this return, and the
candidate shall have “48 hours from the time such notification is
received” to submit “a cashier’s check purchased from funds of the
campaign account.” Id. (emphasis added).

     The word “if” is conditional. It is defined as “in the event
that; allowing that; on the assumption that; on condition that.” If,
Merriam-Webster, http://www.merriam-webster.com/dictionary/if
(last visited Aug. 15, 2018) (emphasis added). By conditioning
that a cashier’s check may be used “[i]f the candidate’s check is
returned by the bank,” and by calculating the time period for
filing a cashier’s check from the time the candidate receives
notice of the returned check, the statute clearly contemplates a

    2 We find the trial court correctly determined that a cashier’s
check is not a “check drawn upon the candidate’s campaign
account” as required by section 105.031(5)(a)1., Florida Statutes,
because a cashier’s check is drawn upon the bank. See Warren
Fin., Inc. v. Barnett Bank of Jacksonville, N.A., 552 So. 2d 194,
197 (Fla. 1989) (“[A] cashier’s check is payable from the issuing
bank’s own account.”); State of Pa. v. Curtiss Nat’l Bank of Miami
Springs, Fla., 427 F.2d 395, 398 (5th Cir. 1970) (“[A] cashier’s
check is . . . drawn by a bank upon itself . . . .”). We also note the
statute itself draws a distinction between the two types of checks.

                                  7
process by which a cashier’s check may only be used on the
condition that the campaign check is returned by the bank. Thus,
there is no ambiguity.

III. Applicability of the Doctrines of Substantial Compliance and
                           Absurd Result

     Appellant argues the trial court erred by interpreting section
105.031(5)(a)1. to require total, hypersensitive compliance. He
reasons that because he paid with a secured form of payment
that is expressly recognized by the statute, he substantially
complied with its requirements. Thus, disqualifying him is an
absurd result. He relies primarily on the supreme court’s
decisions in State ex rel. Siegendorf v. Stone, 266 So. 2d 345 (Fla.
1972), and Wright v. City of Miami Gardens, 200 So. 3d 765 (Fla.
2016).

     In Siegendorf, a judicial candidate filled out an oath of office
stating he was running for group “3,” but failed to specify that he
was running for “county” judge. 266 So. 2d at 346. After the
qualifying period ended, another candidate alleged the oath did
not meet the statutory requirement that a candidate’s oath
should include the “title of the office” for which he is a candidate.
Id. at 347.

      The supreme court rejected this argument. It reasoned that
“[l]iteral and ‘total compliance’ with statutory language which
reaches hypersensitive levels and which strains the quality of
justice is not required to fairly and substantially meet the
statutory requirements to qualify as a candidate for public office.”
Id. at 346 (emphasis added). While it would have been preferable
for the candidate to clarify he was running for “county judge” on
the form, the Secretary of State was obviously able to ascertain
which position was involved because he charged the candidate
the correct fee amount for the county judge race. Id. at 347. “So
long as basic requirements have been met,” the supreme court
found the appropriate time for changes or corrections to the oath
“was at the qualification desk,” where the corrections “could very
simply have been added,” rather than permitting a competitor to
wait until after the qualifying period had ended to bring this
challenge. Id. (emphasis added). (Courts have gone on to refer to
this doctrine set forth in Siegendorf as the “substantial

                                 8
compliance” doctrine. See Browning v. Young, 993 So. 2d 64, 67
(Fla. 1st DCA 2008) (“Substantial compliance, as the term is used
in Siegendorf, is the functional equivalent of legal compliance.”)).

     In a footnote, however, the Siegendorf court distinguished
that it reached a different result in cases that “dealt with a lack
of a basic qualifying requirement, i.e., paying a proper fee, the
filing of necessary qualifying papers and registering to vote.” Id.
at 347 n.3 (emphasis added). The court cited State ex rel. Taylor
v. Gray, 25 So. 2d 492, 496 (Fla. 1946), which found a candidate
who paid less than the required amount for a qualifying fee failed
to qualify, even though he paid the amount that he was
instructed to pay by the Secretary of State’s office, because
compliance with the qualifying statutes “constitutes a condition
precedent” to becoming a candidate and the statute placed
“responsibility for compliance” on the candidate.

    Appellant argues the case at hand is analogous to Siegendorf
because he substantially complied with the fee statute by
submitting a campaign check paid for with funds from his
campaign account. However, appellant seems to overlook the fact
that Siegendorf distinguished that the substantial compliance
doctrine does not apply to basic qualifying requirements, such as
paying a proper fee.

     Appellant also argues the trial court’s interpretation of the
statute requiring hypersensitive compliance led to an absurd
result. He relies on Wright, 200 So. 3d 765, in which the supreme
court suggested that requiring strict compliance with the fee
provision in section 99.061 led to an absurd result in that case,
though the court declined to apply the absurd result doctrine
because it found the statute was not ambiguous. Appellant asks
this court to follow Wright to the extent that it found strict
compliance with a fee statute may create an absurd result.

    Wright timely paid his qualifying fee with a “starter check”
from his newly opened campaign account, but it was returned by
the bank due to a bank error after the qualifying period had
ended. Wright, 200 So. 3d at 767. Section 99.061(7)(a)1. had
previously permitted a candidate a 48-hour window to provide a
cashier’s check in that situation, even if the qualifying period had
ended. Id. at 772-73. However, the Legislature struck that

                                 9
language in 2011. The version of the statute applicable in Wright
stated that if the campaign check was “returned by the bank for
any reason,” the candidate had only “until the end of qualifying to
pay the fee with a cashier’s check.” Id. at 772 (emphasis added)
(citing § 99.061(7)(a)1., Fla. Stat. (2016)). Because the check was
not returned until after the end of the qualifying period, Wright
had no opportunity to submit a cashier’s check. Regardless, he
was disqualified. Id. at 767.

     The Third District found the clear and unambiguous
language of the statute must be applied despite the harsh result.
Id. at 769. It agreed with this court’s decision in Levey v. Detzner,
which reached the same conclusion on nearly identical facts. Id.
(citing Levey v. Detzner, 146 So. 3d 1224 (Fla. 1st DCA 2014)
(finding candidate whose check was returned by bank after the
qualifying period had ended was disqualified per the clear and
unambiguous language of the statute)).

     The supreme court in Wright acknowledged it was “alluring”
to apply the absurd result doctrine in that case because a
candidate who “did everything right is disqualified due to a
banking error beyond the candidate’s control.” Wright, 200 So. 3d
at 772. However, the court found the language of that statute was
clear and unambiguous in requiring payment before the end of
the qualifying period, regardless of the reason the check was
returned by the bank. It noted the Legislature must have
intended to create a bright-line rule when it removed the 48-hour
cure period from the statute. Id. at 772-73. Thus, the court found
the absurd result doctrine was inapplicable and the plain and
unambiguous language of the statute must be applied, despite its
harsh result. Id.

     However, the court concluded this statute was
unconstitutional because its provision disqualifying a candidate
whose check was returned through no fault of his or her own was
arbitrary and without a rational basis. Id. at 776-79. Thus, the
court revived the prior version of the statute with the 48-hour
window, giving Wright a chance to qualify with a cashier’s check.
Id. at 778-79.

    Appellant acknowledges the Wright court did not apply the
absurd result doctrine because it found the statute was not

                                 10
ambiguous. 3 However, he relies on the court’s suggestion that it
was, in fact, absurd to disqualify the candidate in that case.
Similarly here, he asks this court to find it would be an absurd
result to disqualify appellant for paying his qualifying fee with a
secured payment instrument that is expressly recognized by the
statute. 4

     Appellant seems to overlook a key distinction between this
case and Wright. The Wright court suggested the result in that
case was absurd because a candidate who “did everything right is
disqualified due to a banking error beyond the candidate’s
control.” Wright, 200 So. 3d at 772. Here, appellant did not “do
everything right” and the error was wholly within his control.
The statute expressly required him to provide a check drawn
upon his campaign account, and he used a cashier’s check
instead. His hesitancy to use a starter check is understandable


    3  In his reply brief, appellant argues the Wright court’s
determination that section 99.061(7)(a)1., Florida Statutes, was
not ambiguous is not binding on this court, even though section
105.031(5)(a)1., Florida Statutes, contains similar language,
because Wright considered a different aspect of the statute. He is
correct. Wright considered whether section 99.061(7)(a)1. was
ambiguous as to whether a candidate whose check was returned
due to bank error after the end of the qualifying period could still
submit a cashier’s check. Wright, 200 So. 3d at 771-72. In
contrast, the issue here is whether a candidate may submit a
cashier’s check without first using a campaign check under
section 105.031(5)(a)1. Thus, Wright is not controlling here on the
question of ambiguity.
    4  Even though the absurd result doctrine may be applied
under rare circumstances when a statute is unambiguous, “the
absurdity doctrine is not to be used as a freewheeling tool for
courts to second-guess and supplant the policy judgments made
by the Legislature. It has long been recognized that the absurdity
doctrine ‘is to be applied to override the literal terms of a statute
only under rare and exceptional circumstances.’” State v. Hackley,
95 So. 3d 92, 95 (Fla. 2012) (quoting Crooks v. Harrelson, 282
U.S. 55, 60 (1930)).

                                 11
considering that in Wright, the candidate’s starter check was
returned by the bank through no fault of the candidate. However,
unlike in Wright, here the applicable statute provided a 48-hour
cure period during which appellant could have provided a
cashier’s check notwithstanding the end of the qualifying period
if the bank returned his starter check. The supervisor of elections
timely notified appellant of his error, but he was unable to correct
it because he chose to leave the country during the last week of
the qualifying period without authorizing anyone else to write a
check from his campaign account. Nothing that happened in this
case was outside of appellant’s control.

     The supervisor of elections argues that a strict interpretation
of this statute does not lead to an absurd result because the
Legislature had good reason for requiring candidates to use
campaign checks whenever possible. Doing so provides a “paper
trail” to ensure all expended funds came from the campaign
account. Wright, 200 So. 3d at 782 (Polston, J., dissenting)
(“Because section 99.061(7)(a)1. serves the legitimate government
purpose of ensuring that candidates for office lawfully pay the
required qualifying fee with campaign funds, it passes the
rational basis test and is, therefore, constitutional.”).

     The supervisor notes that a similar federal provision
requires political candidate committees to pay expenditures only
through a “check drawn on” the campaign account. See 52 U.S.C.
§ 30102(h)(1). The Federal Election Commission explained in an
advisory opinion that these requirements “seem designed to
support the general statutory intention of the Act and the
regulations to assure a complete and reliable ‘paper trail’ for
record keeping, disclosure and audit purposes.” Op. Fed. Elec.
Comm’n 1993-04 n.2. See also Op. Fed. Elec. Comm’n 1975-10 at
1-2 (advising that while “[i]t is clear that the statute requires all
contributions and all expenditures to pass through the checking
account at the designated campaign depository,” transferring
funds from a checking to a savings account was permissible so
long as the campaign “compli[ed] with the reporting
requirements . . . that all contributions and all expenditures flow
through the checking account”). As such, the supervisor argues
that requiring candidates to initially use a campaign check to pay
the qualifying fee is not an absurd result. We agree.

                                 12
    In summation, we find section 105.031(5)(a)1. is
unambiguous, and neither the substantial compliance doctrine
nor the absurd result doctrine entitles appellant to relief. Thus,
we AFFIRM.

LEWIS and RAY, JJ., concur.


                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Ronald G. Meyer, Jennifer S. Blohm, Lynn C. Hearn, and Major
R. Thompson of Meyer, Brooks, Demma and Blohm, P.A.,
Tallahassee, for Appellant.

George T. Reeves, Madison, for Thomas “Tommy” Hardee,
Appellee.




                               13